        Case 20-32865 Document 64 Filed in TXSB on 06/03/21 Page 1 of 5




                   IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

In Re: Rosie Evelyn Mayes,                     §
                                                                    Case No: 20-32865-H2-13
                                               §
      Debtor(s)                                §

            MOTION TO DISMISS FOR FAILURE TO MAKE PAYMENTS

THIS MOTION SEEKS AN ORDER THAT MAY ADVERSELY AFFECT YOU. IF YOU
OPPOSE THE MOTION, YOU SHOULD IMMEDIATELY CONTACT THE MOVING PARTY
TO RESOLVE THE DISPUTE. IF YOU AND THE MOVING PARTY CANNOT AGREE,
YOU MUST FILE A RESPONSE AND SEND A COPY TO THE MOVING PARTY. YOU
MUST FILE AND SERVE YOUR RESPONSE WITHIN 21 DAYS OF THE DATE THIS WAS
SERVED ON YOU. YOUR RESPONSE MUST STATE WHY THE MOTION SHOULD NOT
BE GRANTED. IF YOU DO NOT FILE A TIMELY RESPONSE, THE RELIEF MAY BE
GRANTED WITHOUT FURTHER NOTICE TO YOU. IF YOU OPPOSE THE MOTION
AND HAVE NOT REACHED AN AGREEMENT, YOU MUST ATTEND THE HEARING .
UNLESS THE PARTIES AGREE OTHERWISE, THE COURT MAY CONSIDER EVIDENCE
AT THE HEARING AND MAY DECIDE THE MOTION AT THE HEARING.

REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEY.

IF A TIMELY RESPONSE IS FILED, THERE WILL BE A HEARING ON THIS MOTION ON
JULY 27, 2021 AT 10:00 A.M. VIA ELECTRONIC (AUDIO AND VISUAL) MEANS.
PLEASE VISIT THE COURT’S WEBSITE FOR SPECIFIC INFORMATION.


           NOTICE TO DEBTORS: YOU MUST DO ONE OF THE FOLLOWING:

  1. BRING YOUR PAYMENTS CURRENT WITHIN 15 DAYS OF THE DATE ON THIS
MOTION.

   2. FILE A RESPONSE THAT SHOWS THAT YOUR PAYMENTS ARE CURRENT.

  IF YOU FAIL TO DO SO, THE BANKRUPTCY COURT MAY DISMISS YOUR
BANKRUPTCY CASE AND MAY DO SO WITHOUT A HEARING.

    William E. Heitkamp, Trustee, moves to dismiss this case based on the debtor(s), failure to
make required payments. At the time of the filing of this motion the debtors are delinquent
$3,160.00, an amount constituting not less than 2 months of required payments. An itemized
payment history may be obtained by accessing the National Data Center's website at
www.NDC.org.
       Case 20-32865 Document 64 Filed in TXSB on 06/03/21 Page 2 of 5




    For these reasons, Trustee prays that the Court enter an Order of Dismissal or such other
relief as may be deemed just and appropriate.

                                                         Respectfully Submitted,

                                                          /s/ William E. Heitkamp, Trustee
                                                         William E. Heitkamp, Trustee
                                                         Admissions Id. No. 3857
                                                         Kenneth P. Thomas, Staff Attorney
                                                         Admissions Id. No. 1347
                                                         Tiffany D. Castro, Staff Attorney
                                                         Admission Id. No. 1419995
                                                         Yvonne V. Valdez, Staff Attorney
                                                         Admissions Id. No. 1129795
                                                         9821 Katy Freeway, Suite 590
                                                         Houston, Texas 77024
                                                         (713) 722-1200 Telephone
                                                         (713) 722-1211 Facsimile
        Case 20-32865 Document 64 Filed in TXSB on 06/03/21 Page 3 of 5




                                CERTIFICATE OF SERVICE


I hereby certify that on or before 06/03/2021, a true and correct copy of the foregoing Chapter 13
Trustee’s Motion to Dismiss was served on the parties listed below in the manner shown below.

By First Class Mail:


Rosie Evelyn Mayes
13803 Maisemore Rd.
Houston, Tx 77015

Via ECF on the date the pleading was filed:
HALACHIAN-KRITZER, ELENA, Debtor's Attorney

Office of the US Trustee

                                                                    /s/ William E. Heitkamp
        Case 20-32865 Document 64 Filed in TXSB on 06/03/21 Page 4 of 5




                   IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION
In Re: Rosie Evelyn Mayes             §
                                                     Case No: 20-32865-H2-13
      Debtor(s)                       §
                                      §
                                      §

                                   ORDER OF DISMISSAL

   1. On the chapter 13 trustee's motion, this case is dismissed. The Court's reasons for
dismissal were stated on the record in open court.

    2. The deadline for filing an application for an administrative expense in this case is set at
21 days following the entry of this Order. The deadline for filing a motion for allowance of a
claim arising under § 507(b) in this case is also set at 21 days following entry of this order.

    3. If an application for allowance of professional fees and expenses has previously been
filed in this case, the applicant is not required to file a new application for allowance of an
administrative expense under § 503 if the new application only seeks allowance of the same
professional fees and expenses previously requested.

     4. Any prior order directing an employer or other person to pay funds to the chapter 13
trustee is terminated. Any prior order authorizing an ACH or other means of electronic payment
is terminated.

    5. The Court finds good cause to direct the payment of funds held by the chapter 13 trustee
at the time of entry of this Order as follows:

  (a) First, the balance on hand in the Emergency Savings Fund will be paid to the Debtor(s);

  (b) Second, to any unpaid chapter 13 trustee's statutory compensation;

   (c) Third, the balance on hand in the Reserves for ad valorem taxes, to the holder of the
claim secured by the senior security interest against the property for which the Reserves were
established;

  (d) Fourth, the balance in any other Reserve account to the Debtor;

   (e) Fifth, to any unpaid payments mandated to be made by the Trustee under a prior Court
order, including but not limited to any mandated adequate protection payments;

  (f) Sixth, to pay any unpaid fees to Debtor(s)' attorneys and to reserve for any filed
applications for which no order has yet been entered; and
        Case 20-32865 Document 64 Filed in TXSB on 06/03/21 Page 5 of 5




   (g) Seventh, to the Debtor(s).

   Any party−in−interest objecting to the "for cause" distributions under this paragraph must file
an objection within 14 days of entry of this Order. The chapter 13 trustee will defer making
distributions under this paragraph until the next ordinary disbursement date following the later
of (i) 22 days following entry of this Order; or (ii) entry of an order resolving any timely filed
objection.
